Citation Nr: 0507767	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-20 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty in the United States Navy 
from February 1966 to June 1975.

In June 2002, the RO received the veteran's claim for service 
connection for diabetes mellitus.  The September 2002 rating 
decision denied the claim, and he appealed.

Issues not on appeal

The September 2002 rating decision also denied the veteran's 
claim of entitlement to a total disability rating on the 
basis of individual unemployability (TDIU).  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and the issue is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran did not set foot in the Republic of Vietnam.

2.  There is no credible evidence that the veteran was 
exposed to herbicide agents during service.

3.  Competent medical evidence does not reveal that the 
veteran's diabetes mellitus is causally related to his naval 
service or any incident thereof.


CONCLUSION OF LAW

Diabetes mellitus was not incurred as a result of the 
veteran's naval service.  38 U.S.C.A. §§ 1110, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for diabetes 
mellitus.  In substance, he claims that as a bonus for 
reenlisting he was allowed to go on mail runs between his 
ship, which was a deep water vessel operating off the coast 
of Vietnam, and shore.  Alternatively, the veteran claims 
exposure to Agent Orange while stationed on an aircraft 
carrier, based on his coming into physical contact with 
planes that flew missions over Vietnam.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2003 statement of the case (SOC) and 
the February 2004 supplemental statement of the case (SSOC) 
of the pertinent law and regulations (including those 
pertaining to presumptive service connection for Agent Orange 
exposure), of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, a letter was sent to the veteran in June 
2002, which was specifically intended to address the 
requirements of the VCAA.  The June 2002 letter explained in 
detail the evidence needed to substantiate a service 
connection claim.  Specifically, this letter notified the 
veteran of the need to submit evidence of a relationship 
between a "current physical or mental disability" and 
"[a]n injury in military service or a disease that began in 
or was made worse during military service."  The veteran was 
also informed that "veterans who served in Vietnam . . . are 
entitled to a presumption of service connection if they have 
certain disabilities."

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The May 
2004 VCAA letter advised the veteran that VA would provide a 
medical examination or get a medical opinion if such was 
necessary to decide the claim.  The veteran was also informed 
that VA was responsible for providing service medical records 
and "other military service records."  The veteran was 
further advised that VA would "make reasonable efforts" to 
get " . . . medical records, employment records, or records 
from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its June 2002 letter that he 
was responsible to provide "enough information about these 
records so that [VA] can request them from the agency or 
person who has them," and that "[i]t's still your 
responsibility to support your claim with appropriate 
evidence" (emphasis in original).  The veteran was also 
informed that he could provide VA authorization to obtain 
medical records by completing the appropriate forms (VA Form 
21-4142), copies of which were enclosed with the letter.  The 
veteran was specifically instructed to "use a separate VA 
Form 21-4142 for each doctor and/or hospital where you were 
treated, listing their complete mailing address, the 
approximate dates (month, year) of treatment and the 
conditions (s) you were treated for."  Alternatively, the 
veteran was informed that "[t]o expedite your claim, you may 
wish to obtain these records yourself and forward them to 
us."  The veteran was also told that he could submit his own 
statements or those of others describing his physical or 
mental disability symptoms.

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The June 2002 letter informed the veteran that he should tell 
VA "about any additional information or evidence that you 
want [VA] to try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the June 2002 
letter requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

The veteran's claim was adjudicated by the RO in the 
September 2002, prior to the expiration of the one-year 
period following the June 2002 notification of the veteran of 
the evidence necessary to substantiate his claim.  However, 
this does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

A review of the record reveals that the veteran was provided 
notice of the VCAA in June 2002, prior to the initial 
adjudication of his claim in September 2002.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider this claim on the merits.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  As has will 
be discussed below, the outcome of the veteran's claim in 
essence hinges upon the matter of whether he set foot in 
Vietnam.  There is no official record of this, and despite 
being queried concerning this by the RO in September 2002 the 
veteran has not provided any information as to anyone who may 
be able to corroborate his assertion that he in fact set foot 
in Vietnam. VA has no further duty, therefore, to notify him 
of the evidence needed to substantiate this claim, or to 
assist him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim. See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records as well as VA and private medical records.  The 
veteran and his representative have not identified any 
outstanding evidence.  

The Board has given thought to whether or not it is necessary 
that a medical nexus opinion be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the Board has concluded 
that a medical opinion is not warranted.  As discussed in 
more detail below, the clinical records covering the 
veteran's period of service, or for many years thereafter, do 
not contain any reference to diabetes.  Thus, the matter 
whether or not any chronic disability had its inception in 
service or is related to herbicide exposure is wholly 
contingent upon the probative weight to be assigned to the 
veteran's statements versus the contemporaneous clinical 
evidence.  The assessment of probative weight to be accorded 
between such evidence is a role for adjudicators, not medical 
providers.  Cf. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein [holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence].  In short, the question to be answered 
[whether the veteran was exposed to herbicides] is legal and 
factual, not medical, in nature and thus is exclusively 
within the province of the Board.

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of 
war, and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  
See VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).  However, 
"service in the Republic of Vietnam" does include service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.313(a) (2004).

The diseases which are deemed associated with herbicide 
exposure include diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2004); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].  Diabetes 
mellitus shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994); see also 38 C.F.R. § 3.303(d) 
(2004).

Factual Background

The veteran served on active duty in the United States Navy 
from February 1966 to June 1975.  During his period of 
service, the veteran's service personnel records indicate 
that he served on board several vessels that operated in the 
waters off the coast of Vietnam, including the USS Enterprise 
and the USS King.  For his service, the veteran was awarded 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
The veteran's service personnel records, however, fail to 
demonstrate that the veteran actually had duty or visitation 
within the physical boundaries of the Republic of Vietnam. 

The veteran's service medical records are absent any 
reference to diabetes.
VA treatment records indicate a diagnosis of diabetes 
mellitus in November 2001.  

The record reflects that the veteran was contacted by the RO 
in September 2002 regarding his alleged service in Vietnam.  
At that time, the veteran stated that "he was never on land, 
that he never left the ship, and that the only way he is 
aware of any exposure [to Agent Orange] was by coming in 
contact with the combat planes that flew in and out of 
Vietnam while he was stationed on a carrier."  See Report of 
Contact (VA Form 119) dated September 12, 2002.

However, following the September 2002 rating decision, the 
veteran submitted a Notice of Disagreement (NOD) in which he 
stated "[a]lthough I am aware of that during a telephone 
conversation from the VA I stated that I was never on land in 
Vietnam, I was mistaken.  I was on land during mail runs 
between ship and shore immediately after I reenlisted.  The 
rides to other ships and between those ships and Vietnam were 
allowed as a bonus for reenlisting."  [Service personnel 
records indicate that the veteran reenlisted in June 1969 on 
board the Enterprise while that vessel was located in the 
waters off the coast of Vietnam.]

Analysis

The veteran is seeking service connection for diabetes 
mellitus.  His essential contention is that this condition is 
related to herbicide exposure he experienced in connection 
with his Vietnam service.  The RO denied the veteran's claim 
because there is no indication that he served in Vietnam 
itself, but rather served in the waters offshore Vietnam, so 
the Agent Orange presumptions discussed above are 
inapplicable.

In the interest of clarity, the Board will apply the Hickson 
analysis to this issue.

With respect to element (1), current disability, it is 
undisputed that the veteran has been diagnosed with diabetes 
mellitus.  Hickson element (1) is therefore satisfied.  

Turning to element (2), in-service incurrence of disease or 
injury, there is no medical or other evidence of diabetes 
mellitus in service or within the one year presumptive period 
after service found in 38 C.F.R. § 3.309(a).  The veteran's 
service medical records are entirely silent as to complaints, 
treatment or diagnosis of diabetes mellitus, and reports of 
periodic medical examinations show that urinalysis with 
respect to sugar was negative when tested, to include upon 
separation from active duty in June 1975.  Post-service 
medical reports all indicate that diabetes mellitus was not 
shown at least twenty years following separation from active 
duty.  The veteran does not appear to contend otherwise.  
Accordingly, that part of Hickson element (2) relating to in-
service disease is not satisfied.

With respect to in-service injury, the injury contended here 
is exposure to Agent Orange.  If the veteran can be 
considered to have served in Vietnam, exposure to herbicides 
can be presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2004).  

The applicable regulation, set forth at 38 C.F.R. § 
3.307(a)(6)(iii) and referenced above, specifically requires 
that a claimant stationed in the waters offshore must have 
had conditions of service that involved duty or visitation in 
Vietnam itself-that is, the claimant must have been on the 
Vietnam mainland or "in country."  Service on a deep-water 
naval vessel in waters off the shore of Vietnam does not by 
itself constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97.  Therefore, the veteran's service on board 
the Enterprise and the King off the coast of Vietnam by 
itself does not constitute service in Vietnam for purposes of 
the regulations relating to presumptive service connection 
due to Agent Orange exposure.

The veteran has, however, contended that he had visitation 
within the Republic of Vietnam.  Specifically, the veteran 
contends that as a bonus for reenlisting in June 1969 he was 
allowed to go on "mail runs" between ship and shore, 
thereby establishing land contact in Vietnam.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In the instant case, the Board finds the veteran's assertion 
that he had visitation within the Republic of Vietnam to be 
not credible and therefore of no probative value.  In this 
regard, the Board initially observes that the veteran has 
been extremely vague in describing his trips to Vietnam.  He 
has not provided any details, such as where he landed and 
what he did when he got there.  Indeed, even if the veteran 
is to be believed concerning his presence on "mail runs" 
[and as explained immediately below the Board does not 
believe the veteran on this point], he still has provided no 
for the Board to conclude that he ever left the aircraft and 
set foot on land in Vietnam. 

Even more significantly, and fatal to the veteran's 
credibility, is the fact that he changed his story during the 
course of this appeal.  When the RO first contacted the 
veteran regarding his Vietnam service, the veteran stated 
that he never went on land in Vietnam and had in fact never 
left his ship.  See Report of Contact (VA Form 119) dated 
September 12, 2002.  The veteran further stated that the only 
way he could have possibly been exposed to Agent Orange was 
by coming into contact with planes on a carrier (presumably 
the Enterprise) that had flown over land.  It was only after 
the September 2002 rating decision (which informed the 
veteran of the need to show service on the ground in Vietnam) 
that the veteran's story of visiting the Vietnamese mainland 
on mail runs first surfaced.  

The veteran unquestionably changed his story after learning 
of the law and regulations pertaining to presumptive service 
connection for exposure to herbicides, which include the 
requirement that the claimant must have set foot in Vietnam.  
While self-serving statements are to be expected in 
connection with claims, and such statements are not 
necessarily suspect, the Board may properly consider the 
personal interest a claimant has in his or her own case.  See 
Pond v. West, 12 Vet. App. 341, 345 (1999); and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  

In this case, there exists very powerful evidence, in the 
form of official records as well as the veteran's own prior 
contradictory statement, which causes the Board to disbelieve 
his current assertion of visitation within the Republic of 
Vietnam.  
The Board observes that the veteran's personnel records fail 
to note any special duty assignments which would require a 
shore visit within Vietnam.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  The 
veteran's reenlistment papers also fail to note any special 
incentives, including making shore trips, which were made in 
connection with his June 1969 reenlistment.  Moreover, the 
veteran's military occupational specialty (MOS) was that of 
electronics technician.  Given the job duties inherent with 
such a position, it appears unlikely that the veteran would 
have had to go onshore to collect or deliver mail.  

In short, the objective evidence does not show that any of 
the veteran's service involved actual visits within the 
country of Vietnam.  Rather, he served in deep-water vessels 
off the coast of Vietnam, which as discussed above does not 
satisfy the statutory presumption of in-service herbicide 
exposure.  Thus, the cited legal authority on presumptive 
service connection for Agent Orange diseases, including 
diabetes, does not apply to his case.

Thus, in the absence of credible evidence demonstrating that 
the veteran's conditions of service involved duty or 
visitation in Vietnam, VA cannot presume that he was exposed 
to herbicides in Vietnam.  

In the absence of a statutory presumption of Agent Orange 
exposure, the Board is left with the veteran's contention 
that he was somehow actually exposed to Agent Orange by 
coming into contact with planes that had flown over the 
Republic of Vietnam while serving on an aircraft carrier off 
the coast.  The veteran's service medical and personnel 
records are completely negative for evidence indicating 
actual exposure to Agent Orange from planes or otherwise.  

The veteran's contention in this regard is vague in the 
extreme.  The Board notes that the veteran has not contended 
that his ship stored Agent Orange or that any of the planes 
on board were involved in its spraying.  Rather, the veteran 
seems to be contending that the planes on board somehow came 
into contact with Agent Orange while flying on combat 
missions in Vietnamese airspace; that the Agent Orange 
somehow adhered to the aircraft and was thus transported to 
the aircraft carrier; and that the Agent Orange, after 
sticking to supersonic aircraft, once aboard ship somehow 
became detached and wound up in the veteran's system.  The 
veteran has provided no information as to how he knew the 
that the planes at issue had come into contact with Agent 
Orange, or how he could have been exposed to Agent Orange 
merely because such aircraft landed on his vessel.  The 
veteran's belief that the planes on his carrier came into 
contact with Agent Orange and that he therefore was so 
exposed appears to be rank speculation, or perhaps wishful 
thinking, on his part.  The veteran's contention fails 
38 U.S.C.A. § 5107(a), which provides that a claimant has the 
responsibility and support a claim for benefits.  

In short, there is no credible evidence that the veteran was 
actually exposed to Agent Orange while offshore.  The only 
evidence that supports the veteran's position are his own 
statements, which are not shown to be credible.

The Board observes in passing that the veteran has proffered 
no other in-service basis for his diabetes mellitus aside 
from the purported Agent Orange exposure, and none is evident 
in the record.  

In summary, with respect to in-service injury, exposure to 
Agent Orange cannot be presumed, due to the circumstances of 
the veteran's service; and there is no credible evidence that 
the veteran was actually exposed to Agent Orange.  Hickson 
element (2) therefore has not been met with respect to both 
disease and injury, and the veteran's claim fails on that 
basis.

For the sake of completeness, the Board will briefly address 
the third Hickson element, medical nexus.

In the absence of exposure to Agent Orange, the presumption 
of in-service incurrence of diabetes mellitus found in 38 
C.F.R. § 3.309(e), which in essence supplies a medical nexus 
by operation of law, does not apply.

When, as here, a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee, 34 F.3d at 1043-1044.  In this 
case, the medical evidence does not demonstrate that the 
veteran's diabetes mellitus has been related to his naval 
service.  This question is essentially medical in nature; the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  None of the medical 
evidence of record associates the veteran's diabetes mellitus 
with his service.  Given that the veteran's service medical 
records are negative for treatment or diagnosis of diabetes 
mellitus; that diabetes was not diagnosed until decades after 
service; and given the fact that the veteran was not exposed 
to Agent Orange during service, such medical nexus would be a 
manifest impossibility.

The only evidence that supports the veteran's contentions to 
the effect that his diabetes mellitus is the product of his 
alleged in-service exposure to Agent Orange are statements 
submitted by the veteran himself.  He has not shown that he 
has the requisite medical training that would render him 
competent to proffer such opinion, and as such his opinion is 
of no probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992); see also 38 C.F.R. § 
3.159(a)(1) (2004) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In short, element (3) has also not been met, and the claim 
also fails on that basis.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
diabetes mellitus.  Therefore, the benefit of the doubt rule 
is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


